EXHIBIT FPIC INSURANCE GROUP, INC. AND ADVOCATE, MD FINANCIAL GROUP INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The unaudited pro forma condensed combined statement of financial position combines the historical consolidated statements of financial position of FPIC Insurance Group, Inc “(“FPIC”) as of September 30, 2009 and gives effect to the acquisition (the “Acquisition”) of all of the outstanding capital stock of Advocate, MD Financial Group Inc. (“Advocate, MD”) described in Item 2.01 of the
